Citation Nr: 1439978	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

	





INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969 and from October 1975 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the Veteran's petition to reopen a claim for service connection for a right ankle injury.  In November 2013, the Board granted the Veteran's petition to reopen his claim of service connection for a right ankle disability and remanded the issue on the merits for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 US CA § 5103A (West 2002) 38 C F R § 3 159 (2013).

In November 2013, the Board remanded this appeal so as to obtain a medical opinion addressing the etiology of the Veteran's claimed right ankle disability.  The Board asked the examiner to consider the Veteran's lay statements regarding a continuity of symptomatology.  The examiner was asked to offer an opinion as to whether the Veteran's current right ankle disability is related to service, including an ankle injury and/or complaints he had in service.  The examiner was also asked to state whether it is as least as likely as not that the Veteran had arthritis of the ankle within one year of his service discharge.  

The Veteran was afforded a VA examination in December 2013.  The examiner determined that the Veteran did not have a current right ankle disability.  He indicated that the Veteran had a "normal right ankle."  He stated that imaging studies of the ankle had been performed and there were no abnormal findings.  The examiner then opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran had a one-time complaint of an ankle sprain in September 1978 which resolved, and the Veteran was in service until January 1980 and had no further complaints regarding the ankle.  He also indicated that there was no evidence of complaints or treatment for the ankle until 1999, at which time x-rays were normal.  He further stated that he was seen again in April 2008, but there "is no evidence of any physical findings."

The Board finds that the December 2013 examiner did not adequately address the medical evidence of record or the Veteran's lay statements regarding a continuity of symptomatology.  For instance, the examiner noted that the Veteran did not have any complaints regarding his ankle after his service discharge in January 1980.  However, a September 1981 VA examination report shows that the Veteran complained of periodic pain and swelling in the right ankle.  The Veteran was diagnosed with bilateral pes planus.  February 1986 VA treatment records show that the Veteran complained of swelling in both ankles.  He was diagnosed with chronic bilateral ankle pain.  Furthermore, VA treatment notes consistently show that the Veteran reported that he sustained a right ankle injury in 1979 and that he experienced pain since this incident.

The December 2013 examiner also noted that the Veteran had a "normal ankle" with no abnormal findings.  However, in January 2008, the Veteran was afforded an examination in connection with his claim for Social Security Administration (SSA) disability benefits.  The SSA examiner noted that imaging of the right ankle showed "narrowing of the lateral portion of the ankle mortise" and "increased sclerosis of the talo-calcaneal joint as well as some sclerosis of the talo-navicular joint with a small osteophyte on the dorsal surface at this level."  The examiner's clinical impression was, "[t]he history suggests possibility of congenital ankle abnormalities resulting in eversion of both ankles and flat feet with possibly secondary injury of unknown type in 1979 on the right ankle and secondary degenerative changes as described above on the x-ray report."  Furthermore, a November 2010 imaging report of the right ankle revealed moderate to severe degenerative arthritis at the talonavicular joint.  These reports indicate that the Veteran does, in fact, have a current disability of the right ankle.

For the reasons stated above, the Board finds the December 2013 VA opinion deficient and, as such, it is necessary to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Send the record to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the entire record, the physician should determine whether the Veteran has a current right ankle disability.  If the examiner finds that the Veteran does not have a current right ankle disability, he or she should reconcile such a finding with the conflicting evidence of record showing that the Veteran has a diagnosis of severe degenerative arthritis.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right ankle disability is related to the Veteran's military service, to include his in-service ankle injury.  

The examiner should also specifically state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran had arthritis of the right ankle within one year of his service discharge in January 1980.

In offering any opinion, the examiner must consider the full record, to include: (1) the September 1981 VA examination report showing that the Veteran complained of periodic pain and swelling in the right ankle; (2) the February 1986 VA treatment records showing that the Veteran complained of swelling in both ankles; (3) the Veteran's lay statements, including those reflected in VA treatment records indicating that he has experienced pain since his 1979 in-service injury to the right ankle; and (4) the November 2010 imaging report showing severe degenerative arthritis of the right talonavicular joint.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



